                   Case 1:20-cv-00706-DLC Document 443 Filed 05/25/21 Page 1 of 1




                                              STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL

   LETITIA JAMES                                                                               DIVISION OF ECONOMIC JUSTICE
  ATTORNEY GENERAL                                                                                     ANTITRUST BUREAU



May 25, 2021

By ECF Filing

Honorable Denise L. Cote
U.S. District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007-1312

Re:    FTC et al. v. Vyera Pharmaceuticals, LLC, et al., No. 20-cv-00706 (DLC)

Dear Judge Cote:

I write on behalf of all Plaintiff States (New York, Illinois, California, Ohio, North Carolina, Pennsylvania, and
Virginia) in the above-captioned case. In accordance with section 2(C) of your Individual Practice rules, and
section 4(A) of your Emergency Individual Practices in Light of Covid-19, this is to advise the Court that
Plaintiff States will be submitting a response to Defendants’ letter filed May 25, 2021 (ECF No. 442) relating to
seeking partial summary judgment against Plaintiff States.

The States plan to file a response to the letter on May 26, 2021, and respectfully request that the Court take no
action on this matter until the States have an opportunity to respond.

Thank you for the Court’s consideration of our request.

                                                         Respectfully submitted,

                                                         /s/ Elinor Hoffmann____
                                                         Elinor R. Hoffmann
                                                         Bureau Chief
                                                         Antitrust Bureau
                                                         Elinor.Hoffmann@ag.ny.gov
                                                         212-416-8269

                                                         On Behalf of all Plaintiff States

cc: Counsel of Record (By ECF filing)




                        28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8262 ● WWW.AG.NY.GOV
